                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

HAROLD EDWARD RUTILA, IV,                          §
                                                   §
                PLAINTIFF,                         §
V.                                                 §    CASE NO. 3:16-CV-2911-B-BK
                                                   §   CONSOLIDATED CASE NO. 3:16-CV-3433-B-BK
                                                   §
UNITED STATES DEPARTMENT OF                        §
TRANSPORTATION AND FEDERAL                         §
AVIATION ADMINISTRATION,                           §
                                                   §
                DEFENDANTS.                        §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. Plaintiff filed objections, and the District Court has made a de novo review of those

portions of the proposed findings, conclusions and recommendation to which objection was made.

The objections are overruled, and the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

        IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss Plaintiff’s Third Amended

Complaint, Doc. 39, and Motion to Dismiss Plaintiff’s First Amended Complaint for Injunctive Relief, Doc.

51, are GRANTED.

SO ORDERED this 13th day of May, 2019.


                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE
